Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation “wherein a side view of the power chamber wall section is curved”. While Fig. 2 shows a curve it does not clearly show a curve with two different wall sections as claimed and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein a side view of the powder chamber a wall section is curved” is indefinite. It is unclear if “a wall section” is in reference to “a first wall section”, “a second wall section” or a different wall section. For examination purposes, it is construed that either the first or second wall section is curved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Olmo (US 2008/0233540) in view of Atlas (GB 1394483).
Regarding claims 1-11 and 13-14, Olmo discloses a powder chamber in FIG. 2 (2a/b) for an air polishing device, extending from a top end to a bottom end along an axis (from top to bottom of the page), said powder chamber comprising at least two wall sections (shown to have a first and second wall section of 14 at two different angles) , wherein a first wall section forms a first angle with respect to the axis (see figure below), and wherein a second wall section forms a second angle with respect to the axis (see figure below), wherein the angles are measured in a measuring direction from the axis to the appropriate wall section in such a manner so that acute angles are obtained (both angles are acute), wherein the second wall section is arranged below the first wall section (as shown below), wherein the bottom end comprises an air inlet (17/18,[ 0053], “compressed air”), the air inlet being formed as a nozzle to conduct air into the powder chamber (14/25 as shown below); wherein a bottom plate (23) is arranged at the bottom of the powder chamber (see figure below), wherein the nozzle extends from the bottom plate (18 extends from 23) into the powder chamber; wherein the air inlet extends into the powder chamber (18 extends in to 14/25) and wherein an outlet (16) is arranged at the top end of the powder chamber to transport the powder gas mixture to the air polishing device ([0046]), wherein a side view of the powder chamber a wall section is curved (as shown in the figure below the interior of the wall sections is shown to be curved); (claim 10) wherein the powder chamber is rotation symmetric (see figure below, shown to be symmetric); (claim 11) wherein the top end comprises a sealing portion (13); (claim 13) wherein a venture tube (20) is arranged in or at the powder chamber (see figure below); (claim 14) air polishing device (1) comprising a powder chamber according to claim 1.


    PNG
    media_image1.png
    900
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    928
    814
    media_image2.png
    Greyscale

Olmo fail(s) to teach wherein the second angle is smaller than the first angle; (claim 2) comprising a third wall section that forms a third angle with respect to the axis, wherein the third angle is bigger than the second angle, and wherein the third wall section is arranged below the second wall section; (claim 3) wherein the first wall section is inclined towards the axis forming a first angle > 0; (claim 5) wherein the second angle is about 0 degrees.
However, Atlas teaches a powder chamber (1/16) with a first (See figure below; W1) and second wall (W2) section wherein the second angle is smaller than the first angle (W2 has an angle of zero compared to a11 as shown below) ; (claim 2) comprising a third wall section (w3) that forms a third angle with respect to the axis (see figure below, a13), wherein the third angle is bigger than the second angle, and wherein the third wall section is arranged below the second wall section (see figure below); (claim 3) wherein the first wall section is inclined towards the axis forming a first angle > 0 (as shown below); (claim 5) wherein the second angle is about 0 degrees (as shown below).


    PNG
    media_image3.png
    905
    975
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olmo, by requiring wherein the second angle is smaller than the first angle; (claim 2) comprising a third wall section that forms a third angle with respect to the axis, wherein the third angle is bigger than the second angle, and wherein the third wall section is arranged below the second wall section; (claim 3) wherein the first wall section is inclined towards the axis forming a first angle > 0; (claim 5) wherein the second angle is about 0 degrees, as taught by Atlas, for the purpose of slowing the rate of powder delivered to the air source.
Olmo/Atlas teaches the first, second, and third angles and respective wall sections but fail(s) to teach wherein the first angle and/or the third angle is at least 15 degrees; wherein a volume of the powder chamber, limited by the third wall section, is less than 25% of a complete volume of the powder chamber; wherein a length of the second wall section is at least about 5 mm; wherein a ratio between the length of the second wall section and a length-of the third wall section is less than 1; wherein a ratio between a length of the first wall section and the length-of the second wall section is bigger than 1.
However, the specific angulation and dimensioning of the chamber are result effective variables which directly influence flow rate of the powder in the chamber. I.e. as the volume is reduced or chamber wall sections made smaller the flow rate increases and same with a smaller angulation.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olmo/Atlas, by requiring wherein the first angle and/or the third angle is at least 15 degrees; wherein a volume of the powder chamber, limited by the third wall section, is less than 25% of a complete volume of the powder chamber; wherein a length of the second wall section is at least about 5 mm; wherein a ratio between the length of the second wall section and a length-of the third wall section is less than 1; wherein a ratio between a length of the first wall section and the length-of the second wall section is bigger than 1, for the purpose of changing the flow rate based on the intended use of the powder in the powder chamber. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually of ATLAS, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant further argues that the art does not teach as curved wall section, However, see the annaoted figure as set forth above which shows two curved wall sections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/6/2022